Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 1/27/2021 have been received and entered into the present application.
The declaration of David J. Portman under 1.132 filed on 1/27/2021 has been received and considered herein.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
Applicant’s arguments filed 1/27/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 1-28 are pending.  Claims 9-12 and 15-26 remain withdrawn.
Claims 1-8, 13-14 and 27-28 are currently under examination and the subject matter of the present Office Action.

Rejections necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gennari et al. (Clinical Interventions in Aging, 2020: 5, 19-29; submitted in IDS) in view of Wurz et al. (Maturitas, 74, 2013, 220-225) and Assessment Report for Fablyn (European Medicines Agency, 2009; submitted in IDS) as evidenced by So et al. (Cancer Letters, 112, 1997, 127-133).
Gennari et al. teach a method of treating vaginal atrophy with administration of an effective amount of lasofoxifene (abstract).  Further, lasofoxifene reduces the postmenopausal bone loss and reduces the estrogen receptor-positive breast cancer risk (abstract and page 27, left column).  Lasofoxifene tartrate is well absorbed orally (page 22, left column and page 25, left column).  Effective amounts range from 0.017 mg/day, 0.025 mg/day, 0.25 mg/day, 0.5 mg/day 1.0 mg/day, 10 mg/day (pages 23-24).  
Gennari et al. are silent on administration to a patient who has been previously diagnosed with estrogen receptor positive breast cancer and were treated with an aromatase inhibitor.
Wurz et al. teach that postmenopausal women with breast cancer taking aromatase inhibitors such as letrozole experience symptoms of vulvovaginal atrophy (VVA) at approximately twice the rate seen in the general population (page 220, right column).
  The Assessment Report for Fablyn teaches that lasofoxifene significantly increased mucopolysaccharide production from the epithelial cells of the vagina explains the increase in vaginal wet weight.  Treatment with lasofoxifene enhances vaginal epithelial cell differentiation, resulting in increased mucus and glycogen synthesis.  This is known to contribute to the reduction in vaginal pH as glycogen is broken down by lactobilin to form lactic acid in the vaginal cavity (page 9/44). 

One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer lasofoxifene to a patient for the treatment of vulvovaginal atrophy who has been previously diagnosed with estrogen receptor positive breast cancer and has been treated with an aromatase inhibitor.  One would have been motivated to do so because lasofoxifene is known to be effective for both the treatment of vaginal atrophy and the inhibition of estrogen receptor positive breast cancer cells.  As such, one would have a reasonable expectation of success that the treating vulvovaginal atrophy in an estrogen receptor positive breast cancer patient would be therapeutically effective for treatment of both the atrophy and the breast cancer.  Further, one would have been motivated to administer to a subject previously treated with an aromatase inhibitor as it is a known adverse effect of aromatase inhibitor administration, per Wurtz et al.
It is obvious from the above teachings that Gennari et al. expressly contemplates variation in the dosage amounts and schedule of administration.  Therefore, such a matter is well within the skill of the artisan at the time of the invention and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gennari et al. (Clinical Interventions in Aging, 2020: 5, 19-29; submitted in IDS) in view of Wurz et al. (Maturitas, 74, 2013, 220-225) and Assessment Report for Fablyn (European Medicines Agency, 2009; submitted in IDS) as evidenced by So et al. (Cancer Letters, 112, 1997, 127-133) as applied to claims 1-5, 8 and 27 above, and further in view of Tan et al. (Menopause, Vol. 19, No. 1, 2012).
The teachings of Gennari et al. in view of Wurtz et al. and Assessment Report for Fablyn as evidenced by So et al. have been set forth supra.
The combination is silent on the vaginal topical administration and the vaginal ring administration of lasofoxifene.
Tan et al. teach that lasofoxifene is a selective estrogen receptor modulator that shows a positive impact on vaginal tissue in post-menopausal women.  It decreases vaginal pH in postmenopausal women and has a positive effect on the vaginal maturation index, with an increase in superficial cells of the vaginal epithelium.  Lasofoxifene can significantly reduce vaginal pH, improve the vaginal maturation index, and improve dyspareunia in postmenopausal women.  Lasofoxifene also seems to exert its positive effects on vaginal tissue without causing proliferation of the endometrium (page 112, right column).
Further, Tan et al. teach that vaginal ring and vaginal creams are effective means of administration for the treatment of vulvovaginal atrophy (Fig. 2).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer lasofoxifene via vaginal ring or alternatively vaginal cream for the treatment of vulvovaginal atrophy in a patient previously diagnosed with estrogen positive breast cancer and who has previously been treated with an aromatase inhibitor.  One would have been motivated to do so because vulvovaginal atrophy is known to be effectively treated via vaginal ring or vaginal cream and as such would have a reasonable expectation of efficacy.

s 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ennari et al. (Clinical Interventions in Aging, 2020: 5, 19-29; submitted in IDS) in view of Wurz et al. (Maturitas, 74, 2013, 220-225) and Assessment Report for Fablyn (European Medicines Agency, 2009; submitted in IDS) as evidenced by So et al. (Cancer Letters, 112, 1997, 127-133) as applied to claims 1-5, 8 and 27 above, and further in view of McCain (P&T, Vol. 40, No. 8, August 2015).
The teachings of Gennari et al. in view of Wurtz et al. and Assessment Report for Fablyn as evidenced by So et al. have been set forth supra.
The combination is silent on the administration of palbociclib or ademaciclib.
McCain teaches a method of treating estrogen receptor positive breast cancer with administration of a combination comprising the CDK4/6 inhibitors palbociclib or ademaciclib (Table 2).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer the CDK 4/6 inhibitor ademaciclib or palbociclib in combination with lasofoxifene in a patient who has been previously diagnosed with estrogen receptor positive breast cancer.  One would have been motivated to do so because the claimed CDK 4/6 inhibitors are known to be effective when administered in combination for the treatment of estrogen receptor positive breast cancer.  As such, one would have reasonable expectation of success that the combination would be effective in this patient population.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ennari et al. (Clinical Interventions in Aging, 2020: 5, 19-29; submitted in IDS) in view of Wurz et al. (Maturitas, 74, 2013, 220-225) and Assessment Report for Fablyn (European Medicines Agency, 2009; submitted in IDS) as evidenced by So et al. (Cancer Letters, 112, 1997, 127-133) as applied to claims 1-5, 8 and 27 above, and further in view of Zhang et al. (Clin. Cancer Res; 19(15), August 1 2013).
 The teachings of Gennari et al. in view of Wurtz et al. and Assessment Report for Fablyn as evidenced by So et al. have been set forth supra.
The combination is silent on the patient’s breast cancer being in remission.

One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administer lasofoxifene in a subject having vulvovaginal atrophy who is in remission for estrogen receptor positive breast cancer and who has previously received aromatase inhibitor therapy. One would have been motivated to do so because per the teachings of Gennari et al., lasofoxifene reduces the estrogen receptor-positive breast cancer risk where relapse of this cancer is a concern for at least half of patients in remission, per the teachings of Zhang et al.  As such, one would have a reasonable expectation of success that lasofoxifene would be effective for treatment of vulvovaginal atrophy who is in remission for estrogen receptor positive breast cancer.

Response to Applicant’s Remarks
Applicant alleges that unlike “Gennari and the Assessment Report, who were otherwise health post-menopausal women developing osteoporosis, the present claims embrace a unique population of breast cancer survivors who have been previously treated with therapies that induces precipitous estrogen deprivation.”  As is stated in the amended obviousness rejection, Wurtz et al. specifically acknowledges that administration of letrozole in postmenopausal women with breast cancer experience symptoms of vulvovaginal atrophy (VVA) at approximately twice the rate seen in the general population.  
Applicant and Declarant contend that “lasoxifene had unexpected, robust, efficacy in treating VVA symptoms…” A careful review of the declaration reveals administration to a patient currently being treated for breast cancer.  This is not commensurate in scope with the breadth of the claims which require previously treatment and diagnosis of breast cancer.
Applicant alleges that “[o]ne of ordinary skill in the art would not have had a reasonable expectation of success in treating vulvovaginal atrophy in this population.”  This is not found persuasive.  It is clear from the teachings of the prior art that this patient population is in need of treating for VVA  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided in support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

CONCLUSION
No claim is found to be allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628